Name: 84/343/EEC: Commission Decision of 18 June 1984 amending for the second time Decision 83/138/EEC concerning certain health protection measures against African swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  means of agricultural production
 Date Published: 1984-07-07

 Avis juridique important|31984D034384/343/EEC: Commission Decision of 18 June 1984 amending for the second time Decision 83/138/EEC concerning certain health protection measures against African swine fever Official Journal L 180 , 07/07/1984 P. 0038 - 0038 Spanish special edition: Chapter 03 Volume 31 P. 0123 Portuguese special edition Chapter 03 Volume 31 P. 0123 *****COMMISSION DECISION of 18 June 1984 amending for the second time Decision 83/138/EEC concerning certain health protection measures against African swine fever (84/343/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 21 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 83/646/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat-based products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas, following an outbreak of African swine fever in certain parts of the territory of Italy, the Commission established by its Decision 83/138/EEC (6), as amended by Decision 83/300/EEC (7), certain protective measures against this disease; Whereas since that time the disease has been eliminated from one of the parts of the territory of Italy where it had been identified; whereas trade with this part of the territory of Italy should be re-established in a manner which takes account of the period during which there was a danger of infection; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 83/138/EEC is hereby amended as follows: 1. In Article 1, point 2, the first indent is deleted. 2. In Article 1, point 3, the first indent is deleted. 3. In Article 2, '8 June 1983' in points 1, 2 and 3 is replaced by '18 June 1984'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 1. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 93, 13. 4. 1983, p. 17. (7) OJ No L 160, 18. 6. 1983, p. 44.